   Case: 1:20-cr-00077-TSB Doc #: 36 Filed: 08/06/20 Page: 1 of 3 PAGEID #: 1321




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

UNITED STATES OF AMERICA,                      :

              Plaintiff,                       :          CASE NO. 1:20-cr-077 (1)

       vs.                                     :          JUDGE BLACK

LARRY HOUSEHOLDER,                             :

              Defendant.                       :

  DEFENDANT LARRY HOUSEHOLDER’S UNOPPOSED MOTION TO CONTINUE

       Defendant Larry Householder, through undersigned counsel, respectfully moves this Court

to continue the arraignment scheduled for August 6, 2020 at 1:30 p.m. Counsel for the United

States of America is not opposed to this request. The reasons in support of this Motion are set

forth in the following Memorandum.

                                                   Respectfully submitted,
                                                   Taft Stettinius & Hollister LLP

                                                   /s/ David H. Thomas
                                                   DAVID H. THOMAS
                                                   Ohio Supreme Court No. 0071492
                                                   P: (614) 334-6199
                                                   dthomas@taftlaw.com

                                                   /s/ Kathryn S. Wallrabenstein
                                                   KATHRYN S. WALLRABENSTEIN
                                                   Ohio Supreme Court No. 0092172
                                                   65 East State Street, Suite 1000
                                                   Columbus, Ohio 43215
                                                   P: (614) 220-0238
                                                   F: (614) 221-2007
                                                   kwallrabenstein@taftlaw.com

                                                   Counsel for Defendant
   Case: 1:20-cr-00077-TSB Doc #: 36 Filed: 08/06/20 Page: 2 of 3 PAGEID #: 1322




                                       MEMORANDUM

       A federal Grand Jury indicted Defendant Larry Householder and five co-defendants on

July 30, 2020. (Doc. 22). An arraignment is currently scheduled for all Defendants for August

6, 2020 at 1:30 p.m. (Doc. 23).

       Defendant Larry Householder was initially charged by way of Complaint on July 21, 2020.

(Doc. 5). Undersigned counsel thereafter entered notices of appearance on his behalf on July 24,

2020. (Docs. 10, 11). After entering their appearances, undersigned counsel became aware of a

conflict of interest. Subsequently, undersigned counsel filed a Motion to Withdraw on August 3,

2020. (Doc. 30). This Motion is still pending before this Court. Defendant Larry Householder

is currently in the process of engaging new counsel. To ensure Defendant Larry Householder has

sufficient time to engage new counsel, undersigned counsel are requesting that the arraignment be

rescheduled. Undersigned counsel are requesting a continuance of approximately two weeks,

which will provide Defendant Larry Householder with time sufficient to engage new counsel.

       Defendant recognizes the requirements of the Speedy Trial Act of 1974, as set forth in 18

USC § 3161, et seq. Defendant submits that this Motion to Continue is not made for the purpose

of delaying a speedy resolution of this case, but rather it is required by the need for Defendant to

engage new counsel due to the conflict of interest identified by undersigned counsel.

       Defendant further submits the factor set forth in 18 USC § 3161 (h)(7)(B)(iv) is present in

this case. A failure to grant this continuance, “would deny the defendant reasonable time to

obtain counsel” or “would unreasonably deny the defendant . . . continuity of counsel.” 18 USC

§ 3161 (h)(7)(B)(iv). Due to the short period of time between the filing of the initial Complaint,

the filing of the Indictment, and undersigned counsel’s identification of a conflict of interest

leading to the filing of a Motion to Withdraw, undersigned counsel believe and assert that failure



                                                 2
   Case: 1:20-cr-00077-TSB Doc #: 36 Filed: 08/06/20 Page: 3 of 3 PAGEID #: 1323




to grant the requested continuance would deny Defendant reasonable time to obtain conflict-free

counsel and continuity of counsel.

        Accordingly,   Defendant’s    Motion    to   Continue   is   justified   under   18   USC

§ 3161(h)(7)(B)(iv).   The Government is unopposed to this request.          Undersigned counsel

respectfully request this Court continue the arraignment currently set in this case for

approximately two weeks.

                                                     Respectfully submitted,
                                                     Taft Stettinius & Hollister LLP

                                                     /s/ David H. Thomas
                                                     DAVID H. THOMAS
                                                     Ohio Supreme Court No. 0071492
                                                     P: (614) 334-6199
                                                     dthomas@taftlaw.com

                                                     /s/ Kathryn S. Wallrabenstein
                                                     KATHRYN S. WALLRABENSTEIN
                                                     Ohio Supreme Court No. 0092172
                                                     65 East State Street, Suite 1000
                                                     Columbus, Ohio 43215
                                                     P: (614) 220-0238
                                                     F: (614) 221-2007
                                                     kwallrabenstein@taftlaw.com

                                                     Counsel for Defendant

                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that the foregoing was filed with the Clerk of Court for

the United States District Court for the Southern District of Ohio using the CM/ECF system, which

will send notification of such filing to Assistant U.S. Attorneys Emily Glatfelter and Matthew

Singer, 221 E. Fourth Street, Suite 400, Cincinnati, Ohio 45202, on August 6, 2020, by electronic

mail.

                                                     /s/ David H. Thomas
                                                     DAVID H. THOMAS
27662937.1


                                                3
